                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
8
RCH                                                271 Cadman Plaza East
F. #2019R00206                                     Brooklyn, New York 11201


                                                   May 15, 2021

By ECF

The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Hassett
                      Criminal Docket No. 21-254 (RPK)

Dear Judge Kovner:

              The government respectfully submits, pursuant to Rule 16(d)(1) of the Federal
Rules of Criminal Procedure, a stipulated protective order that limits the disclosure of certain
sensitive material in the above-referenced case. Due to the nature of the conduct at issue in
this matter and the nature of the evidence of that conduct, unrestricted disclosure of certain
information could create a safety risk for potential witnesses. Accordingly, the government
and counsel for the defendant have jointly agreed to a stipulated protective order, which is
attached hereto.

               For the foregoing reasons, the government respectfully requests that the Court
so-order the attached stipulated protective order.

                                                   Respectfully submitted,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:      /s/
                                                   Ryan C. Harris
                                                   Nicholas J. Moscow
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:    Jonathan Manley, Esq. (by ECF)
       Clerk of the Court (RPK) (by ECF)
